Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Annual Report For the year ended October 31, 2005 TH Lee Putnam Capital TH Lee, Putnam Emerging Opportunities Portfolio About the fund and TH Lee, Putnam Capital LLC TH Lee, Putnam Emerging Opportunities Portfolio (the fund) is a closed-end interval fund. This innovative fund pursues aggressive growth by combining investments in publicly traded stocks and privately held companies in a closed-end format. With this special structure, the fund can tap into companies with the best growth potential while maintaining diversification across public and private markets. The fund is sponsored by an affiliate of TH Lee, Putnam Capital LLC, which is a joint venture of Putnam Investments (Putnam) and Thomas H. Lee Partners LP (TH Lee). This venture was founded in 1999 to offer alternative investment products to individual investors who have historically lacked access to the private-equity marketplace. Thomas H. Lee Partners LP, founded in 1974, is one of the oldest and most successful private-equity investment firms in the United States. The firms investment strategy targets growth companies with competitive advantages in expanding or consolidating industries. Putnam Investments, founded in 1937, is one of the worlds largest mutual fund companies and a leader in investment research and portfolio management through disciplined teamwork. The fund is managed by members of Putnams Small and Emerging Growth Team Richard Weed, Managing Director, and Raymond Haddad, Senior Vice President. This team analyzes small- and mid-capitalization growth stocks. Frederick Wynn, Managing Director, is responsible for managing the funds private equity investments. The funds management structure also includes an Investment Committee consisting of senior Putnam and TH Lee investment professionals. The Investment Committee consults with the management team and gives final approval to the structure of all private-equity deals. Report from Fund Management Performance commentary Your funds portfolio delivered a 6.78% return at net asset value for the fiscal year that ended October 31, 2005. We are also pleased to report that, in the later months of the period, aggressive growth stocks emerged as leading performers in the stock market. Additionally, our stock selection among private equities has proved rewarding as one private equity holding made a successful initial public offering in December 2004 and remains in the portfolio as a publicly traded stock. The valuations of the remaining four private equity holdings, which are in the venture capital stage of development and have limited liquidity, stayed approximately the same throughout the period. The portfolios publicly traded stocks participated in the stock markets advance but the overall portfolio trailed the benchmarks return of 13.83% . RETURN FOR PERIODS ENDED OCTOBER 31, 2005 Russell 2500 TH Lee, Putnam Emerging Opportunities Portfolio NAV POP Growth Index 1 year 6.78% 2.23% 13.83% 3 years 49.86 43.49 74.88 Annual average 14.44 12.79 20.48 Life of fund (since inception 7/30/01) 18.85 13.79 19.40 Annual average 4.14 3.08 4.25 RETURN FOR PERIODS ENDED SEPTEMBER 30, 2005 (most recent quarter) Russell 2500 TH Lee, Putnam Emerging Opportunities Portfolio NAV POP Growth Index 1 year 12.83% 8.03% 21.01% 3 years 63.29 56.32 91.18 Annual average 17.76 16.06 24.11 Life of fund (since inception 7/30/01) 21.28 16.13 23.44 Annual average 4.73 3.65 5.17 Past performance does not indicate future results.
